Citation Nr: 0016975	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  99-12 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right eye condition, to include residuals of hordeolum, right 
upper eyelid.

2.  Entitlement to a compensable disability rating for 
residuals of hordeolum, left eyelid, with history of 
conjunctivitis and chalazion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1986 to 
June 1990 and from January to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which found that the veteran had not 
submitted new and material evidence to reopen his claim for 
service connection for a right eye condition and which denied 
a compensable rating for the service-connected left eye 
condition.

In December 1999, a hearing was held before the undersigned, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999).  At the hearing, 
the veteran submitted additional evidence.  As he has waived 
the RO's consideration of this evidence, the case need not be 
remanded to the RO for consideration and the issuance of a 
supplemental statement of the case.  See 38 C.F.R. § 
20.1304(c) (1999).

In a statement in 1999, the veteran's representative 
indicated that the veteran was seeking service connection for 
a right eye condition on either a direct basis or as 
secondary to the service-connected left eye condition.  The 
veteran had not previously filed a claim for secondary 
service connection.  This issue has not been adjudicated by 
the RO, so the veteran would not need to submit new and 
material evidence, as he does with the direct service 
connection claim.  These issues are not inextricably 
intertwined because the laws and regulations pertaining to 
direct and secondary service connection are different.  See 
Parker v. Brown, 7 Vet. App. 116 (1994) (a claim is 
intertwined only if the RO would have to reexamine the merits 
of any denied claim which is pending on appeal before the 
Board under the pertinent law and regulations specifically 
applicable thereto).  Therefore, this issue is referred to 
the RO for appropriate action. 


FINDINGS OF FACT

1.  In a September 1991 decision, the RO denied, on the 
merits, service connection for a right eye condition, then 
diagnosed as hordeolum, right upper eyelid.   The veteran did 
not appeal this determination.

2.  None of the evidence received since 1991 in support of 
the veteran's attempt to reopen his claim for service 
connection for a right eye condition is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.

3.  The veteran's claim for an increased (compensable) rating 
for his service-connected left eye condition is plausible, 
and the RO has obtained sufficient evidence for correct 
disposition of this claim.

4.  The veteran's residuals of the left eye hordeolum, with a 
history of conjunctivitis and chalazion, consist of 
subjective complaints of pain.  This condition is currently 
asymptomatic.


CONCLUSIONS OF LAW

1.  The September 1991 rating decision that denied service 
connection for a right eye condition is final.  38 U.S.C.A. 
§ 7105(b) and (c) (West 1991); 38 C.F.R. §§ 3.160(d), 20.201, 
and 20.302(a) (1999).

2.  New and material evidence has not been received, and the 
veteran's claim for service connection for a right eye 
condition, to include residuals of hordeolum, right upper 
eyelid, is not reopened.  38 U.S.C.A. §§ 5108 and 7105 (West 
1991); 38 C.F.R. § 3.156(a) (1999).

3.  The veteran has stated a well-grounded claim for an 
increased disability rating for his service-connected left 
eye condition, and VA has satisfied its duty to assist him in 
developing facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103 (1999).

4.  The criteria for a compensable disability rating for 
residuals of hordeolum, left eyelid, with history of 
conjunctivitis and chalazion, are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.20, 
4.27, 4.84a, Diagnostic Code 6018, and 4.118, Diagnostic Code 
7819 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Right eye condition

When he filed his claims for service connection in July 1991, 
the veteran did not submit a claim for a right eye disorder.  
When he underwent VA examination in August 1991, it was noted 
that he had a hordeolum on the upper eyelid of the right eye.  
His pupils were equal, round, and reactive to light and 
accommodation.  Extraocular motions were intact, and field of 
vision was full.  His visual acuity was 20/20 for the right 
eye and 20/25 for the left eye.

The veteran's service medical records showed no treatment for 
a right eye condition.  His entry examination in 1986 
indicated that he wore eyeglasses and had been myopic for 20 
years.  His distant visual acuity was 20/200 bilaterally, but 
correctable with lenses to 20/20 bilaterally.  In March 1990, 
it was noted that he needed new glasses, but he had no 
complaints concerning his eyes.  Upon separation from service 
in 1990, he denied having any trouble with his eyes.  It was 
again noted that he wore eyeglasses, and visual acuity was 
correctable to 20/30 bilaterally for distant vision and 20/20 
bilaterally for near vision.  Upon separation from service in 
April 1991, he denied having any eye trouble, and clinical 
examination showed visual acuity correctable to 20/20 
bilaterally for both near and distant vision.

A September 1991 rating decision, inter alia, denied service 
connection for a right eye condition, diagnosed as hordeolum, 
finding that although this condition was shown on current 
examination, it was not shown in the service medical records.  
A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 3.104(a) (1999).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority.  Id.  The 
veteran has one year from notification of a decision of the 
agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if a NOD is not filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d) and 20.302(a) (1999).

The veteran was notified of the September 1991 rating 
decision, which also granted him entitlement to service 
connection decision for a back disability rated as 10 percent 
disabling, in October 1991.  He stated in 1994 that he was 
unaware of his rights to appeal this decision.  However, he 
did file a notice of disagreement in April 1992 with the 
rating assigned for his back condition in the 1991 rating 
decision.  Therefore, it is clear that the veteran was 
properly advised of his appellate rights and knew how to 
exercise those rights and his 1994 statement to the contrary 
is not credible.  Since he did not express any 
dissatisfaction with or intent to appeal the September 1991 
denial of service connection for a right eye condition, that 
rating decision is final.

In 1994, the veteran filed a claim for service connection for 
a right eye condition.  In order to reopen a claim which has 
been previously denied and which is final, the claimant must 
present new and material evidence.  38 U.S.C.A. § 5108 (West 
1991).  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1999); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The claimant does not have to demonstrate 
that the new evidence would probably change the outcome of 
the prior denial.  Rather, it is important that there be a 
complete record upon which the claim can be evaluated, and 
some new evidence may contribute to a more complete picture 
of the circumstances surrounding the origin of a claimant's 
injury or disability.  Hodge, 155 F.3d at 1363.

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also Winters 
v. West, 12 Vet. App. 203 (1999).  Third, if the reopened 
claim is well grounded, VA may evaluate the merits of the 
claim after ensuring that the duty to assist under 38 U.S.C. 
§ 5107(b) has been fulfilled.

In the rating decision on appeal, the RO adjudicated this 
issue according to the definition of material evidence 
enunciated in Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
("a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome" of the final decision).  The 
Federal Circuit in Hodge declared this definition of material 
evidence invalid.  Therefore, the determination as to whether 
the veteran has submitted new and material evidence to reopen 
this claim will be made pursuant to the definition of new and 
material evidence contained in 38 C.F.R. § 3.156(a), as 
discussed above.  It is not necessary to remand this claim 
because no prejudice to the veteran results from the Board's 
consideration of this claim.  He was provided notice of the 
applicable laws and regulations regarding new and material 
evidence, including 38 C.F.R. § 3.156.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Furthermore, the Colvin standard for 
new and material evidence was a more restrictive standard 
than that contained in 38 C.F.R. § 3.156.  Since the 
38 C.F.R. § 3.156 standard used in this case imposes a lower 
burden to reopen than did Colvin, the application of that 
regulation does not unfairly prejudice the veteran.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999). It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

The evidence received subsequent to September 1991 is 
presumed credible for the purposes of reopening the veteran's 
claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  See also Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).  Since September 1991, 
the following evidence has been received:  (1) the veteran's 
contentions, including those raised at a personal hearing in 
1999; (2) VA outpatient records for treatment between 1991 
and 1999; (3) a prescription form from a VA physician; (4) an 
order for eyeglasses from United Optical Lab Outlet; (5) lay 
statements from the veteran's mother and a neighbor; (6) 
color photographs submitted by the veteran; (7) a letter from 
Alvin Gross, O.D., (8) a statement from a VA ophthalmologist; 
(9) service medical records; and (10) copies of pages from 
the 1991 VA examination report.

Under pertinent regulations, where new and material evidence 
consists of a supplemental report from the service department 
received after the decision has become final, the decision 
will be reconsidered by the agency of original jurisdiction.  
38 C.F.R. § 3.156(c) (1999).  The service records submitted 
by the veteran in 1994 are not new, since they were copies of 
service medical records obtained by the RO in 1991, and not 
material, since they did not concern treatment for a right 
eye condition.  Therefore, in the circumstances of this case, 
the submission of service records does not mandate 
reconsideration of the veteran's claim.

The copies of pages from the 1991 VA examination submitted by 
the veteran with his claim in 1994 are also not new.  The 
pages submitted by the veteran are exact copies of the report 
of the VA examination obtained by the RO in 1991.  This 
evidence is duplicative of evidence associated with the 
claims file at the time of the September 1991 rating decision 
and is not new for purposes of reopening a claim.

The rest of the evidence received since September 1991 is new 
in that it was not previously of record.  It is necessary, 
therefore, to decide if this evidence is material.  To be 
material, it must be (a) relevant in that it bears directly 
and substantially on the matter under consideration, and (b) 
so significant, either by itself or with other evidence, that 
it must be considered in order to fairly decide the claim.  
38 C.F.R. § 3.156(a) (1999) (emphasis added).

The Board concludes that the veteran has not submitted 
material evidence.  None of the evidence submitted since 1991 
shows treatment for a hordeolum on the right eye or any 
condition identified as a residual of the prior hordeolum.  
The veteran has been treated for conjunctivitis and recurring 
chalazion.  However, the majority of the medical records only 
identify treatment for these conditions in the left eye.  The 
only treatment shown concerning the right eye was the 
presence of a chalazion in July 1996.  A February 1998 letter 
from Dr. Gross referenced a problem with recurring lid 
conjunctivitis, without specifying which eye was involved.  
That letter also stated, however, that the conjunctivitis had 
resolved by November 1997.  

The medical evidence does not show diagnosis of a chronic 
right eye disorder.  The veteran had a hordeolum in 1991, a 
chalazion in 1996, and possibly conjunctivitis in 1997.  
Despite the veteran's complaints of recurring chalazion, it 
was specifically noted in December 1998 that none were shown 
on examination.  Although the medical evidence shows 
treatment for isolated incidents concerning the veteran's 
right eye, no medical professional has ever stated that this 
is a chronic condition or that the alleged recurring right 
eye infections have led to any chronic condition.  In fact, 
after treating the veteran for a chalazion of the left eye in 
1995 and being informed that the veteran was seeking service 
connection for this condition, the veteran's VA treating 
physician stated that a chalazion is a minor cyst on an 
eyelid and rarely causes discomfort and never causes pain 
such as the veteran described.  The physician went on to 
state, in effect, that the chalazion was not disabling.

The veteran argues that he has had continuity of 
symptomatology concerning the right eye since his separation 
from service.  These statements, standing alone, are not so 
significant that they require reopening of this claim.  His 
allegations are not plausible in light of the absence of 
continuous symptomatology in the medical evidence of record 
which dates from 1991 to 1999.  See McManaway v. West, 13 
Vet. App. 60, 66-67 (1999).  As discussed above, there are 
only two documented incidents of treatment for his right eye 
over the past eight years, with a possible third incident, 
since Dr. Gross did not state which eye was affected by 
conjunctivitis.  On its face, the medical evidence does not 
reflect continuity of symptomatogy or that the veteran has a 
chronic right eye disability that is of service origin.

The veteran's allegations of continuity of symptomatology, as 
well as his assertion that he has a chronic right eye 
disorder as a result of his military service, are not 
significant.  There is no indication that the veteran 
possesses medical expertise, and he is, therefore, not 
competent to render an opinion on a matter involving medical 
knowledge, such as diagnosis or causation.  See Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995); Robinette v. Brown, 
8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  For this reason, his allegations, as well as those 
of his mother and neighbor, are not probative.  This is 
especially so in light of the fact that a chronic right eye 
disorder has not been diagnosed.

As for the photographs submitted by the veteran, this 
evidence is also not significant.  The photographs, for the 
most part, show no discernable abnormalities of the right 
eye.  One photograph does show a red bump on the eyelid of 
what appears to be the right eye.  The veteran submitted this 
photograph in 1997, and he identified it as a photograph of 
the left eye.  Regardless, even if this photograph was of the 
right eye, it is undated and of little value.  The medical 
evidence does show incidents of right eye infections, as 
discussed above, and the photograph does nothing more than 
corroborate such an incident.

The basis for the prior denial of this claim in 1991 was that 
the service medical records did not show treatment for, 
complaints of, or diagnosis of a right eye disorder.  There 
remains a lack of such evidence.  The veteran testified in 
1999 that the right eye hordeolum was shown on his exit 
physical in 1991, referencing "block 34a" and stating that 
this was on "8/7/91."  The document to which the veteran is 
referring is the VA examination conducted in 1991, which does 
not support the proposition that the right eye condition 
existed during service.  In his reopened claim, he argued 
that since this was shown "within 3 months after being 
released from active duty" that the condition began while 
stationed in Saudi Arabia.  If the veteran is claiming that 
he is entitled to presumptive service connection for this 
condition, any conjunctivitis, hordeolum, or other eye 
infection is not considered a chronic condition by VA 
regulations and is, therefore, not subject to presumptive 
service connection.  38 C.F.R. §§ 3.307 and 3.309 (1999).  
(The issue of entitlement to compensation benefits with 
application of 38 C.F.R. § 3.317 based on an undiagnosed 
illness has not been clearly raised by the veteran or 
considered by the RO.  Hence, that matter will not be 
considered here, but is referred back to the RO for action 
deemed appropriate.)  There is no medical evidence suggesting 
that the presence of an eye infection slightly more than 
three months after separation from service means that the 
condition began during service.  There is also no documentary 
evidence supporting his contention that he was exposed to 
nerve gas or other environmental hazard during his service in 
the Persian Gulf.  More importantly, there is no medical 
evidence that any such exposure or any other incident of 
service caused any disability of the right eye.

The veteran also argues that a photograph submitted of 
himself in fatigues, allegedly taken while stationed in Saudi 
Arabia, supports his contention that he had an eye disorder.  
That photograph merely shows that the veteran was wearing 
eyeglasses, something which he has done since childhood, 
according to his 1986 entrance examination.  There is no 
indication in the photograph of any abnormalities concerning 
the right eye.

Accordingly, the Board finds that the evidence received 
subsequent to September 1991 is not new and material and does 
not serve to reopen the veteran's claim for service 
connection for a right eye condition, to include residuals of 
hordeolum, right upper eyelid.  38 U.S.C.A. §§ 5108 and 7105 
(West 1991); 38 C.F.R. § 3.156(a) (1999).

B.  Left eye condition

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  In the 
case of a claim for an increased disability rating, the 
claimant must allege, at a minimum, that a service-connected 
condition has worsened in order to render his claim 
plausible.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case the veteran argues that his left eye 
condition has worsened, and he has complained of various 
symptoms he feels have resulted from the service-connected 
condition.  Therefore, his claim is plausible.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  Where there is a well-
grounded claim, including original claims and claims for an 
increase, but the medical evidence is not adequate for rating 
purposes, an examination will be authorized.  38 C.F.R. 
§ 3.326(a) (1999).  Reexamination will be requested whenever 
VA determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a) (1999).  Generally, reexaminations are 
required if it is likely that a disability has improved, if 
the evidence indicates that there has been a material change 
in a disability, or if the current rating may be incorrect.  
Id.  

The RO has not provided the veteran a VA examination since 
1991.  It is not necessary, however, to provide him a current 
VA examination for his left eye condition.  VA regulations do 
not require that a claimant undergo reexamination in all 
cases, but rather only when there is evidence suggesting a 
material change in the veteran's disability.  38 C.F.R. 
§§ 3.326(a) and 3.327(a) (1999); cf. Glover v. West, 185 F.3d 
1328 (Fed. Cir. 1999).  In this case, there is no evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected disability.  
There is no evidence of increased severity in the medical 
records.  He has undergone several examinations for 
outpatient treatment, and these examinations, conducted most 
recently in 1999, were thorough and provide sufficient 
information to evaluate the service-connected disability 
properly.  Therefore, in these circumstances, no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a), including 
providing him a current VA examination.  See also VAOPGCPREC 
11-95 (the duty to assist does not require that a claim be 
remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted).  Also, 
there is no indication of the existence of any medical 
records that the RO did not obtain.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (1999).  For a claim for an 
increased rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (1999), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1999).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  

The veteran's service-connected left eye disorder has been 
variously diagnosed as hordeolum, chalazion, and 
conjunctivitis.  The hyphenated diagnostic code in this case 
indicates that the veteran's service-connected disorder is 
rated as new benign skin growths under Diagnostic Code 7819 
and conjunctivitis under Diagnostic Code 6018.  See 38 C.F.R. 
§ 4.20 and 4.27 (1999).

Under Diagnostic Code 7819, ratings are based on the severity 
of any scars, disfigurement, etc., resulting from benign skin 
growths.  Diagnostic Code 7800 pertains to scars located on 
the face, which applies to this case.  Under Diagnostic Code 
7800, a zero percent (noncompensable) rating is assigned for 
slight scars.  A 10 percent disability rating is warranted 
for moderate scars that are disfiguring.

On an alternative basis, ratings under Diagnostic Code 7819 
can be applied under Diagnostic Code 7806 for eczema.  Under 
Diagnostic Code 7806, a zero percent (noncompensable) 
disability rating is assigned for eczema where there is 
slight, if any, exfoliation, exudation, or itching, if on a 
nonexposed surface or small area.  A 10 percent disability 
rating is warranted for eczema where there is exfoliation, 
exudation, or itching, if involving an exposed surface or 
extensive area.  

Diagnostic Code 6018 indicates that residuals of 
conjunctivitis, if any, can be assigned a disability rating.  
Otherwise, if there are no residuals and the condition is 
healed, a zero percent (noncompensable) rating is assigned.  
A 10 percent disability rating is warranted when the 
conjunctivitis is active with objective symptoms.

In this case, a compensable rating is not warranted under any 
of these diagnostic codes.  The medical evidence does not 
indicate that the veteran has any scarring from the prior 
left eye disorders.  Any itching or exudation that he may 
experience during active eye infections clearly covers a 
small area, as evidenced by the color photographs the veteran 
has submitted as well as the objective findings in the 
medical records.  There is no permanent disfigurement as a 
result of the left eye disorders.  The veteran at times 
experiences symptoms involving the left eye, such as 
swelling, redness, etc., but these symptoms are readily 
treated with medication (ointment).  These problems are shown 
to resolve within a short period of time, i.e., within a 
couple weeks in 1995 and within 60 days in 1997.  The 
recurring left eye problems appear to be rather minimal and 
are often treated only with hot soaks.  The evidence suggests 
that at least some of the veteran's symptomatology results 
from his failure to abide by his doctor's recommendations, 
rather than his underlying eye pathology.  In this regard, it 
si noted that Dr. Gross stated that the veteran's refusal to 
wear glasses for reading "undoubtedly" contributes to the 
recurring nature of the conjunctivitis.

The veteran complains of various symptoms that he feels have 
resulted from his left eye disorders, such as loss of vision, 
"blocked" eyesight, pain, scarring, headaches, tearing of 
the eyes, etc.  There is no medical evidence indicating that 
any of these symptoms, if objectively present, which is not 
shown, are related in any manner to the veteran's service-
connected left eye disorder.  He has had impairment of vision 
since childhood and is not service-connected for any decrease 
in visual acuity.  No medical professional has stated that 
the left eye disorders have had an adverse effect on the 
veteran's visual acuity.  

In fact, as discussed above, the veteran's VA treating 
physician has opined, in essence, that the veteran's 
chalazion is non-disabling.  The physician stated that not 
only does a "minor" cyst such as the veteran has "rarely" 
cause discomfort, but it "never" causes pain such as the 
veteran describes.  The photographs submitted by the veteran 
support a conclusion that any disability he has from the 
service-connected left eye disorder is slight, at best.  The 
area affected by the left eye pathology, when it is active, 
is minimal in extent and limited to a small portion of the 
upper or lower eyelid.

The purpose of VA disability benefits is to compensate for 
loss of earning capacity due to a service-connected disorder.  
There is absolutely no evidence that the veteran's left eye 
disorder has affected his employability in any manner.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the current level 
of the veteran's disability in his favor.  However, the 
objective medical evidence does not create a reasonable doubt 
regarding the current level of his left eye disability.  
Although the Board sympathizes with the veteran's 
difficulties from this condition, the rating schedule does 
not provide for a compensable disability rating without 
evidence of symptomatology such as moderate, disfiguring 
scarring (Diagnostic Code 7819-7800), an extensive or exposed 
area affected by exfoliation, exudation, or itching 
(Diagnostic Code 7819-7806), active conjunctivitis with 
objective symptoms (Diagnostic Code 6018), or any 
identifiable residuals of conjunctivitis (Diagnostic Code 
6018).  As discussed above, none of these criteria are met.  
Therefore, the Board finds that the preponderance of the 
evidence is against the assignment of a compensable 
disability rating for the veteran's residuals of hordeolum, 
left eyelid, with history of conjunctivitis and chalazion.

The Board has considered all other potentially applicable 
diagnostic codes.  As discussed above, ratings under 
Diagnostic Code 7819 are based on the severity of any scars 
or disfigurement.  Diagnostic Codes 7801 for scars resulting 
from third degree burns and 7802 for scars resulting from 
second degree burns do not apply to the veteran's situation 
since, first, he does not have any scars on the left eyelid, 
and, second, even if any scars were present, they are not the 
result of burns.  

Diagnostic Code 7803 provides a 10 percent disability rating 
for superficial scars that are poorly nourished with repeated 
ulceration, and Diagnostic Code 7804 provides a 10 percent 
disability rating for superficial scars that are tender and 
painful on objective demonstration.  Neither of these 
diagnostic codes provides a basis for assignment of a 
compensable rating in this case.  The medical evidence does 
not indicate that the veteran has any scars on the left 
eyelid as a result of prior 
episodes of hordeolum, chalazion, or conjunctivitis.  The 
medical evidence does not reflect findings such as 
ulceration, tenderness, or pain upon examination. 


ORDER

As new and material evidence has not been received to reopen 
the veteran's claim for service connection for a right eye 
condition, to include residuals of hordeolum, right upper 
eyelid, the claim is not reopened, and the appeal is denied.

Entitlement to a compensable disability rating for residuals 
of hordeolum, left eyelid, with history of conjunctivitis and 
chalazion, is denied.



		
	STEVEN L. KELLER
	Member, Board of Veterans' Appeals



 

